PER CURIAM.
The appellant filed a petition for writ of mandamus in the circuit court after exhausting the administrative grievance process within the Department of Corrections. In the petition, he alleged that the Department committed several errors in its disciplinary report against him. The trial court dismissed the petition finding that it lacked jurisdiction and that appellant should have filed his petition with this court. This was error. The proper method of seeking review of an order denying an administrative appeal is to file a petition for extraordinary relief in the circuit court, not the district court of appeal. See Jones v. Florida Department of Corrections, 615 So.2d 798 (Fla. 1st DCA 1993); Van Meter v. Singletary, 682 So.2d 1162 (Fla. 1st DCA 1996). Therefore, we remand this case to the trial court for consideration of the petition for writ of mandamus.
Reversed.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.